Per OuriaM.
With reference to appellant’s claim that the verdict is not supported by the evidence, it is enough to say that the prosecuting witness in his testimony fully identified the defendant as one of two ■ persons who stopped him on a public street in Des Moines, and, after compelling him, by the presentation, of revolvers and threats to kill him, to hold up his hands, one of them robbed him of the contents of his pockets. The only showing in behalf of defendant was the testimony of his wife and another woman, who was a neighbor, that he was at-home during the evening on which the robbery was committed. The conclusion of the jury was sufficiently supported by the evidence, and there is no occasion for us to interfere.
Misconduct of the county attorney in the closing argument to the jury is urged, consisting, as alleged, in the use before the jury, by way of illustration, of a revolver, which had been produced from the custody of the clerk, apparently with the intention of making it an exhibit, but which was not introduced in evidence. The difficulty with this claim is that the misconduct appears only by statements of counsel made to the trial court, and that no ob*117jection to the action of the county attorney was interposed at the time. By way of excuse for not making objection, counsel urge that the trial judge was absent from the courtroom, but the fact seems to be that the trial judge, though absent during defendant’s argument, had returned to and was in the courtroom when the closing argument of the county attorney was commenced, and was present during its continuance. At any rate, the showing is such as would justify such a finding by the court, andj under the circumstances, we would not be warranted in interfering with his ruling.
Complaint is made that the sentence is excessive, but the statutory penalty for the offense is imprisonment in the penitentiary for not less than ten nor more than twenty years. Certainly, if the defendant committed the crime under the circumstances shown by the evidence of the prosecuting witness, which, as to such circumstances, is uncontradicted, the case was an aggravated one, and a severe sentence was justified. .
No error appearing from the record, the judgment of the trial court is affirmed.